Citation Nr: 1724211	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  16-36 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired psychiatric disability including posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that rating decision, the RO denied service connection for PTSD and for anxiety disorder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that experiences during his service caused psychiatric disorder symptoms during and since service and current psychiatric disability.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). In January 2014 the Veteran submitted a claim for service connection for anxiety, depression, anger, and PTSD. His claim file does not reflect that VA sent him notice of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, he is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board is remanding the case for VA actions including providing such notice.

The Veteran had a VA psychiatric examination in August 2014. The examiner reported having reviewed the Veteran's claims file. In September 2014 a VA psychologist reviewed the claims file and provided additional opinion regarding his claim. However, after the 2014 examination and opinion and the September 2014 rating decision, the Veteran provided information that was not presented for consideration in the examination or the rating decision. He gave expanded and new accounts of experiences during service, mental disorder symptoms during and after service, and post-service mental health consultations and treatment. The added information is relevant to the question of a relationship between current psychiatric disability and events during service. The Board is remanding the case for a new mental disorders examination with review of the expanded file and opinion as to the likely etiology of current disorders.

The Veteran has indicated that records of mental health evaluations and treatment have been kept private to protect his continuing qualification as a physician and the interests of his employers. He has not provided those records nor asked or allowed VA to seek those records. He has reported that ultimately his psychiatric disorder symptoms led to his losing his employment as a physician. While he is not required to submit those records or allow searches for them, such records have potential to support his service connection claim. On remand he should receive notice that he may submit such records or ask and permit VA to obtain them.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With respect to the Veteran's claim for service connection for psychiatric disability (including PTSD, and with manifestations including anxiety, depression, and anger), provide the Veteran notice of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, he is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. In that notice, specifically inform the Veteran that in support of his claim he may submit, or may identify and ask and permit VA to obtain, records of any post-service mental health consultations, evaluations, or treatment.

2. Associate with the Veteran's claims file any information submitted or received after the above notice is provided to him.

3. Then schedule the Veteran for VA mental disorders examination to address the nature and likely etiology of any current psychiatric disorders. Provide the expanded claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to discuss and explain the rationale underlying his or her conclusions and opinions. 

Inform the examiner that VA concedes that the Veteran's treatment of wounded service members during his Vietnam War service is a stressor sufficient for purposes of diagnosis of posttraumatic stress disorder (PTSD). Ask the examiner to indicate whether or not the Veteran has a current disorder that meets the criteria for a diagnosis of PTSD. Ask the examiner to provide diagnoses for all current psychiatric disorders.

Ask the examiner, for each current psychiatric disorder, to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is related to symptoms, disorders, or events during service.

Ask the examiner, if he or she finds that the Veteran has PTSD, to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that his PTSD or any other psychiatric diagnosis is related to experiences during his physician duties during service.

3. Then review the expanded record and readjudicate the remanded claim. If that claim remains denied, issue of supplemental statement of the case and give the Veteran and his representative an opportunity to respond. Then return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded claim. The Veteran has the right to submit additional evidence and argument on that claim. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




